J. M. Clayton. The lapse of time is nothing if short of twenty years. And the case of Kennedy v. Nedrow and Wife et al., 1 Dali. 417, 418, is in point to show that even if she had acted as executrix or claimed under the will (made before 1816) any interest whatever, and even if she had been a party to a partition, she is not barred of her dower. Every will at common law and before 1816 imported a bounty.
Hall urged the lapse of time and then partition.
The Chancellor, on the case, 1 Dali., decreed for the petitioner.